Citation Nr: 0636063	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-09 358	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for residuals of lumbar 
strain. 
 
2.  Entitlement to service connection for bilateral ankle 
disability. 
 
3.  Entitlement to service connection for 
gastrointestinal/gastroesophageal disability, to include as 
due to an undiagnosed illness. 
 
4.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness. 
 
5.  Entitlement to service connection for dorsal spine 
disability. 
 
6.  Entitlement to service connection for bilateral shoulder 
disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to April 
1994.  He served in the Southwest Asia Theater of operations 
in Saudi Arabia between October 1990 and April 1991.  

The record reflects that in a Department of Veterans Affairs 
(VA) agency of original jurisdiction administrative decision 
dated in June 2002, it was determined that the veteran's 
service from September 26, 1991 to April 1, 1994 was 
dishonorable and constitutes a bar to benefits administered 
by the VA.  The veteran thus has qualifying active duty 
service from March 30, 1988 to September 25, 1991, and a 
period of nonqualifying service from September 26, 1991 to 
April 1, 1994 for VA benefits purposes..

The current appeal comes before the VA Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
VA Regional Office (RO) in Chicago, Illinois that denied 
service connection for lumbar strain, bilateral ankle 
disability, a dorsal spine disorder, bilateral shoulder 
disability, and a gastrointestinal disorder and irritable 
bowel syndrome, both to include as due to an undiagnosed 
illness.

This case was remanded for further development by Board 
decision dated in June 2004.

The record reflects that private clinical reports dated 
between 2004 and 2005 were submitted into evidence following 
the most recent supplemental statement of the case dated in 
August 2005.  This information is potentially pertinent to 
the veteran's claim of entitlement to service connection for 
lumbar spine and shoulder disability.  The record reflects, 
however, that the veteran's accredited representative waived 
consideration of the additional evidence by the agency of 
original jurisdiction in the Informal Hearing Presentation 
dated in September 2006. See 38 C.F.R. §§ 19.38(b)(3), 
20.1304(c)) (2006).  Therefore, this evidence may be 
considered without initial review by the RO.

The issues of service connection of a left ankle disorder and 
irritable bowel syndrome are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  Chronic lumbar spine disability was first clinically 
indicated many years after discharge from active duty and has 
not been competently related to service or any incident 
thereof.

3.  No ratable right ankle disability is shown by the 
evidence of record.

4.  Gastrointestinal/gastroesophageal disability was first 
clinically indicated years after discharge from active duty 
and has not been attributed to an undiagnosed or medically 
unexplained illness.

5.  No ratable dorsal spine disability is shown by the 
evidence of record.

6.  Bilateral shoulder disability was first clinically 
indicated years after discharge from active duty and has not 
been medically related to service or any incident thereof.


CONCLUSIONS OF LAW

1.  Residuals of lumbar strain were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).

2.  A right ankle disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103, 1117, 1131, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2006).

3.  Gastrointestinal/Gastroesophageal disability, to include 
as due to an undiagnosed illness, was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 1117, 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2006).

4.  Dorsal spine disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103, 1131, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  Bilateral shoulder disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  As 
evidenced by the statement of the case and the supplemental 
statement of the case, the appellant has been notified of the 
laws and regulations governing entitlement to the benefits 
sought, and informed of the ways in which the current 
evidence has failed to substantiate the claims.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, have been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in June 
and July 2002, and in June and September 2004, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification, in 
conjunction with the statements of the case, has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He has also been advised to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b).  The appellant has not been specifically notified 
regarding the criteria for rating any disability or an award 
of an effective date should service connection be granted, 
see Dingess v. Nicholson, 19 Vet. App. 473 (2006); however, 
neither a rating issue nor an effective date question is now 
before the Board.  Consequently, the Board does not find that 
a remand is necessary in this regard.  

The Board would also point out that although sufficient 
notice required by the VCAA was not provided until after the 
RO initially adjudicated the veteran's claims, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  See also 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims on appeal.  The appellant was 
afforded VA examination and extensive VA and private clinical 
records have been associated with the claims folder.  The 
case was remanded for further development in June 2004.  
There has been no indication from either the appellant or his 
representative that there is outstanding evidence that has 
not been considered.  The Board thus finds that VA does not 
have a duty to assist that is unmet and that further 
assistance with respect to the claims is not required. See 
38 U.S.C.A. § 5103A (a) (2); see also Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. 38 U.S.C.A. 
§ 1117(e) (West 2002 & Supp. 2005); 38 
C.F.R.§ 3.317(d)(2006).

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b) (2006).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply. 
VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be awarded for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii) 
(2006).

For purposes of § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R. § 3.317(a)(4) 
(2006).

1. Service connection for lumbar strain is denied.

The veteran's qualifying service medical records reflect that 
he sustained a low back lifting injury in September 1988 
diagnosed as low back pain - sciatica.  He was treated in 
August 1991 for complaints of low back pain described as a 
'pinching' sensation.  It was recorded that there was no 
known trauma or cause for his symptoms.  A diagnosis of low 
back strain was rendered.  

Post service clinical records from Highland Park Orthopedic 
Clinic dated in June 1998 show that the appellant was treated 
for complaints that included lumbar pain of six months' 
duration.  History of an automobile accident two years before 
after having been struck from behind was recounted.  It was 
noted that his symptoms had resolved until a recent 
recurrence, with pain in the right iliolumbar region and 
occasional radiation into the right thigh and leg with some 
tingling.  It was noted at that time that X-ray of the lumbar 
spine in June 1998 was unremarkable.  An impression was 
rendered of chronic lumbar sprain, although inflammatory 
arthritis needed to be ruled out.

The record reflects that upon VA receipt of the appellant's 
claims for service connection in December 2001, he was 
afforded a VA compensation examination in October 2002.  
Following physical examination and radiological study, the 
examiner diagnosed a past history of low back pain but stated 
that there were no objective findings on current VA 
examination.  No diagnosis was provided.

The subsequent clinical record reflects that the veteran 
developed generalized muscle aches and joint pain, including 
lumbar spine discomfort, diagnosed as fibromyalgia.  A VA 
outpatient clinic record dated in June 2003 indicated that 
fibromyalgia began in 2002.  In a clinic note in June 2004 it 
was opined that the appellant's various myalgias and 
arthralgias were a manifestation of his depression.  The 
Board points out that fibromyalgia has not been determined to 
be service-related.

More recent private clinical records dated between 2004 and 
2005 reflect that the veteran receives treatment for 
multilevel lumbar spine degenerative disc disease and spinal 
stenosis.  

The Board finds in this instance that although the service 
medical records do show that the veteran was treated for low 
back complaints in service, it does not appear that such 
symptoms resulted in any chronic disability.  See 38 C.F.R. 
§ 3.303.  The post-service does not indicate any treatment 
whatsoever for the back until after a reported automobile 
injury in approximately 1996 with a recurrence of symptoms in 
1998.  The record reflects that when evaluated by the VA in 
2002, no objective findings of pathology or disability were 
found.  Although the veteran is now found to have 
degenerative disc disease, there is no medical evidence 
indicating that this disability is traceable to his period of 
qualifying military service or any injury therein.  Any 
degenerative process now indicated was first clinically 
demonstrated many years after discharge from qualifying 
active duty and may not be presumed to have been incurred in 
service. See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  While 
the veteran may believe that he has a low back disorder of 
service onset, he is not competent to provide probative 
evidence on a medical matter, such as whether or not a 
disability is related to an incident of active duty. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Under the circumstances, service 
connection for disability of the lumbar spine must be denied.

2.  Service connection for right ankle disability.

The service medical records reflect that the veteran received 
treatment for right ankle complaints diagnosed as sprain on 
several occasions in 1993 during his period of nonqualifying 
service.  Therefore, such symptoms may not be considered for 
the purposes of establishing service connection.  In any 
event, when the veteran was examined for VA compensation 
purposes in October 2002, it was found that there were no 
objective findings or disability relating to the right ankle.  
It was reported that X-ray of the right ankle was normal.  
Subsequent private and VA clinical records do not show any 
objective evidence of right ankle pathology.  In this regard, 
the Board points out that service connection requires a 
finding of a current disability that is related to an injury 
or disease incurred in service. Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  In the absence of evidence of the claimed 
disability, the weight of the evidence is against the claim. 
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. at 143.  Consequently, 
service connection for right ankle disability must be denied. 
38 U.S.C.A. § 5107(b).  

3.  Service connection for gastrointestinal/gastroesophageal 
disability, to include as due to an undiagnosed illness.

The veteran asserts that he now has 
gastrointestinal/gastroesophageal disorders that are related 
to service or are due to an undiagnosed illness.  The Board 
points out, however, that no complaints or findings relating 
to these claimed disabilities were recorded during service.  
A private medical report dated in July 1998 shows that the 
appellant was seen for increasing dysphagia over several 
weeks and esophageal reflux symptoms.  Endoscopy was 
performed resulting in diagnoses of distal esophageal 
ulceration, a two-centimeter hiatal hernia and duodenitis.  A 
history of peptic ulcer disease was noted in another private 
medical record that same month.  Pursuant to the filing of a 
claim for service connection, the veteran was afforded a 
gastrointestinal clinic VA examination in November 2002 which 
noted a history of epigastric pain and symptoms dating back 
10 years.  It was also reported that he had a long history of 
heavy alcohol abuse since 1992.  Following examination, 
diagnoses included longstanding gastroesophageal reflux 
disease with corrosive esophagitis documented y EGD.  VA 
outpatient clinic notes dated in August 2003 note that 
gastroesophageal reflux disease symptoms dated back to 1996.  

In light of the evidence above, the Board finds the evidence 
more definitively indicates that 
gastrointestinal/gastroesophageal disease was first 
clinically indicated years after the veteran's period of 
qualifying service that ended in September 1991.  There is no 
competent medical evidence of record that establishes that 
the veteran's diagnosed gastrointestinal/gastroesophageal 
disease is related to his active service or to any incident 
therein.  The Board would also point out that while the 
record shows that the veteran has in fact a disability 
manifested by gastrointestinal and esophageal symptomatology, 
such symptoms are clearly attributed to distinct clinical 
entities variously diagnosed as gastroesophageal reflux 
disease, erosive esophagitis, hiatal hernia, gastritis, 
peptic ulcer disease, etc., confirmed by diagnostic study.  
Therefore, his claim that gastrointestinal/gastroesophageal 
disease is due to an undiagnosed illness incurred during or 
as the result of his Persian Gulf service is without merit 
and service connection must be denied on all applicable 
bases.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5103, 
1117, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.317 (2006).

4.  Service connection for dorsal spine disability.

The service medical records reflect no complaints or findings 
referable to the dorsal or thoracic spine.  Post service 
clinical records dated in June 1998 from Highland Park 
Orthopedic Clinic show that the appellant was treated for 
complaints that included thoracic pain of six months' 
duration.  It was recorded at that time that he had been 
involved in an automobile accident two years before after 
being struck from behind and had developed thoracic spine 
pain.  It was noted that his symptoms resolved until the 
recent recurrence.  X-ray of the thoracic spine in June 1998 
was normal.  An impression of chronic thoracic sprain was 
rendered.  The examiner noted that inflammatory arthritis 
needed to be ruled out.  

Pursuant to the filing of his claim, the veteran was afforded 
a VA compensation examination in October 2002 where mild 
thoracic kyphosis was observed.  However, following 
examination, the examiner stated that there were no objective 
findings or evidence of disability which suggests that the 
mild kyphosis was a normal variant.  There was no reference 
to chronic or recurrent strain as indicated in June 1998.  
Tenderness of the thoracic facet joints was recorded in VA 
outpatient clinic notes dated in October 2002, but no 
definitive diagnosis was presented in this regard.  As 
indicated previously, a VA outpatient clinic note dated in 
June 2003 stated that the veteran developed vague generalized 
joint and muscle pain, to include symptoms affecting the 
thoracic spine, in approximately 2002.  This was diagnosed as 
fibromyalgia for which service connection is not in effect.  
Under the circumstances, the Board finds there is currently 
no distinct thoracic spine disorder for which service 
connection may be granted.  Service- connection requires 
evidence that establishes that the veteran currently has the 
claimed disability which is not demonstrated in this case. 
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the absence of any ratable dorsal spine disability, service 
connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

5.  Service connection for bilateral shoulder disability.

The service medical records reflect no injury to either 
shoulder in service.  Post service private clinical records 
dating from 1998 note history to the effect that during the 
course of his employment, the veteran and another person were 
lifting a big screen television in December 1999 when the 
helper lost his grip resulting in the veteran having to 
sustain the entire weight.  He developed continuing left 
shoulder pain for which he was treated with anti-inflammatory 
agents and cortisone, and subsequently underwent arthroscopy 
and debridement.  A clinical entry dated in July 2000 
indicated that there was right shoulder soreness due to 
overcompensating for the left.  Chronic right shoulder pain 
was also attributed to the lifting injury.  The Board 
observes that various shoulder diagnoses were rendered in 
this regard including rotator cuff tear, degenerative 
changes, possible bursitis and impingment syndrome.  

The Board notes that when the veteran was examined for VA 
compensation and pension purposes October 2002, no objective 
shoulder findings were observed.  However, more recent 
private clinic notes dated in October 2005 indicate that the 
appellant continues to receive treatment for shoulder 
disability.  The record indicates that he has received 
workers compensation over the years for residuals of shoulder 
injury.  The evidence thus clearly indicates that the 
appellant more likely developed bilateral shoulder disability 
as the result of post service industrial injury.  Service 
connection must thus be denied on the basis that bilateral 
shoulder disability was first clinically indicated years 
after discharge from active duty.  See. 38 U.S.C.A. §§ 1110, 
5103, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

Summary

The preponderance of the evidence is against the claims 
above, and the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005), see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of lumbar strain is denied.

Service connection for right ankle disability is denied.

Service connection for gastrointestinal disability, to 
include as due to an undiagnosed illness, is denied.

Service connection for dorsal spine disability is denied.

Service connection for bilateral shoulder disability is 
denied.


REMAND

The veteran's service medical records reflect that he 
sustained injury to the left ankle in August 1989 for which 
he received treatment, including casting, over the course of 
the ensuing year.  Several diagnoses were provided in this 
regard, including Grade 1-II sprain and Achilles tendonitis.  
The Board notes that an X-ray of the left ankle on VA 
examination in October 2002 revealed findings that included 
degenerative changes, small calcaneal bony spurs, and 
possible evidence of an old ununited chip fracture.  Although 
the VA examiner found that there was no pathology or 
disability of the ankle, the Board is of the opinion that 
given the symptoms and findings in service, a medical opinion 
is required to determine whether or not X-ray findings in 
2002 and any current disability are more likely than not 
related to in-service injury. 

With respect to the claim for service connection for 
irritable bowel syndrome, VA revised 38 C.F.R. § 3.317, the 
regulation by which service connection for disabilities due 
to undiagnosed illness occurring in Persian Gulf War veterans 
may be granted. See 68 Fed. Reg. 34541 (June 10, 2003).  The 
revised regulation includes changes relevant to irritable 
bowel syndrome in particular, and the changes were made 
retroactively applicable effective March 1, 2002.  Review of 
the record discloses that the veteran has not been apprised 
of the revised regulation, and his claim for irritable bowel 
syndrome been adjudicated in this light.  Due process 
requires that the case be remanded in this regard to cure 
this deficiency.  

Additionally, although the record indicates that diagnoses of 
irritable bowel syndrome appear intermittently throughout the 
clinical evidence, on VA examination in November 2002, it was 
found that the veteran's history was only suggestive of 
irritable bowel disease.  It was recommended at that time 
that other etiologies be considered with respect to a 
complaint of rectal bleeding.  The Board thus finds that a 
current VA examination with a medical opinion is required 
regarding the manifestations and the etiology of the claimed 
irritable bowel syndrome.

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be scheduled for 
a VA orthopedic examination to 
determine whether he now has any 
disability of the left ankle that is 
related to service.  The claims file 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner.  The examination report 
should reflect consideration of the 
veteran's medical history, current 
complaints, and other assertions, etc.  
X-ray studies of left ankle should be 
accomplished and clinical findings 
should be reported in detail.  Based 
upon review of the evidence and the 
physical examination, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
the veteran has any disability of the 
left ankle that is related to injury in 
service between March 30, 1988 to 
September 25, 1991, or whether any 
disability now indicated is more likely 
of post service onset.  The examiner 
should set forth a complete rationale 
for the opinions expressed in the 
clinical report.

2. The veteran should be scheduled for 
an examination by an appropriate 
specialist to determine the nature and 
etiology of any disability with respect 
to his claim of service connection for 
irritable bowel syndrome due to an 
undiagnosed illness.  The examiner must 
be provided with the appellant's claims 
folder and a copy of this remand for 
review in conjunction with the 
examination and note whether or not 
this was accomplished.  A detailed 
medical history should be reported.  
All indicated diagnostic tests and 
studies should be accomplished and 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  Based on a review of all 
medical documentation and history on 
file, the examiner should provide a 
well-reasoned opinion as to the 
likelihood that the veteran now has 
irritable bowel syndrome/disease as a 
primary diagnosis, or whether it is at 
least as likely as not the  result of 
an undiagnosed illness.  

The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include citation to 
specific evidence in the record.

3. Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been 
completed in full.  If the examination 
reports do not include answers to the 
questions presented or fully detailed 
descriptions of pathology, the reports 
must be returned to the examiners for 
corrective action. See 38 C.F.R. § 4.2 
(2006).

4. After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues 
remaining on appeal under all 
applicable regulations, including the 
revised regulations pertaining to 
claims for compensation for 
disabilities due to undiagnosed illness 
occurring in Persian Gulf War veterans.  
If any benefits sought is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


